DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 16 December 2020 and 21 May 2021 fail to comply with 37 CFR 1.98(a)(3)(i) because they do not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Both Information Disclosure Statements, as listed above, cite Office Actions from the Korean Patent Office.  Applicant includes a copy of both Office actions, in Korean.  Applicant is required to include a concise explanation of relevance in English, wherein a machine translation in English, would acceptable.  Examiner has struck through these references and these references have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 8, 9, 12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 9, Applicant claims in lines 10 and 5, respectively, “to an outside”.  Examiner asks to an outside of what? An outside of the system? An outside of a pipe, etc.  This claim language is therefore indefinite.
Regarding claims 5 and 15, Applicant claims “has a rugby ball shape”, in lines 1 and 2, respectively.  One of ordinary skill realizes that a rugby ball has no specified shape, but a range, along with several changes over the years including paneling, etc.  Applicant should feel free to be their own lexicographer; however, Applicant should state a set definition for the record.  Specifically, the shape is that of an elongate ellipsoid ball/prolate spheroid shape.
Regarding claims 8 and 12, Applicant claims “inertia fluid” in lines 1 and 2, respectively.  When looking to the Specification, Applicant lists Carbon Dioxide as an example of an inertia fluid, however, this non-limiting and therefore indefinite.  Applicant should specifically state on the record or in the Specification the inertia fluid being used.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20020032173 to Park.
Regarding claims 1-15, Park teaches an apparatus for treating a substrate (Fig. 2, generally and Abstract as disclosed by Applicant), comprising: a process chamber having a treatment space for treating a substrate (Fig. 2, part 140 and Abstract as disclosed by Applicant); a fluid supply unit for supplying fluid to the treatment space (Fig. 2, at part 102, generally and Abstract as disclosed by Applicant), wherein the fluid supply unit includes: a supply pipe connected to the treatment space to supply the fluid to the treatment space (Fig. 2, see piping from parts 110-120 along with part 140 and Abstract as disclosed by Applicant); a pump installed in the supply pipe to provide flow pressure to the fluid (Fig. 2, at part 122 and Abstract as disclosed by Applicant); a vent line installed between the pump and the process chamber to discharge pressure in the fluid (Fig. 2, see at part 130 and Abstract as disclosed by Applicant); a relief valve installed in the vent line to open and close the vent line (Fig. 2, parts 104d and 104e and Abstract as disclosed by Applicant); and a reservoir/flow-path enlarging pipe installed before a branch point wherein the vent line branches from the supply pipe, wherein the reservoir has a cross-sectional area larger than a cross-sectional area of a portion of the supply pipe located between the pump and the branch point (Fig. 2 and 3, parts 114, 8, 122, and Abstract as disclosed by Applicant) to alleviate pressure variation in the supply pipe (Fig. 3, at part 114 see arrows).  Park teaches that the reservoir has a pipe shape (Fig. 3, part 114).  Park teaches wherein both ends of the reservoir have the same cross-sectional area of the portion of the pipe (Fig. 3, at part 114). Park teaches wherein a cross-sectional area of the reservoir increases as the reservoir extends from each end toward a middle point of the reservoir (Fig. 3, at part 114).  Park teaches wherein the reservoir/flow-path enlarging pipe is an elongate ellipsoid/prolate spheroid (rugby ball shape, Fig. 3, at part 114). Park does not teach that the reservoir is installed between the pump and a branch point or wherein the vent line is installed at a rear end of the pump.
However, this is merely an obvious rearrangement of parts wherein this has not been shown to produce a new and unexpected result and would have been an obvious design choice all in order to achieve the predictable result of stabilizing the pressure of the fluid in the system thereof.  See MPEP 2144.04, VI, C.
Regarding the claim language in claims 6 and 10 along with 7 and 11, Applicant claims “wherein the fluid is supercritical state fluid” and “wherein the fluid is Carbon Dioxide”.  This language is considered as intended use as Applicant is claiming an apparatus for treating a substrate/fluid supply unit and not the usable fluid, does not add additional structural limitations to the claim language, because the apparatus of Park is capable of performing said intended use the limitations of the claim are considered to be met.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711